    3:20-cv-01438-JMC-PJG           Date Filed 02/08/21      Entry Number 70        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

United States of America,           )
                                    )                 Civil Action No.: 3:20-cv-01438-JMC
                      Plaintiff,    )
                                    )                                ORDER
             v.                     )
                                    )
2019 Dodge Challenger Coupe and     )
Daquan Tyreek Funchess-Johnson1,    )
                                    )
                     Defendants,    )
                                    )
Samuel L. Funchess,                 )
                                    )
                     Claimant.      )
___________________________________ )

       This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 51) filed on November 5, 2020, recommending that the

court grant the Government’s Motions to Strike (ECF Nos. 36, 46). For the reasons set forth

below, the court ACCEPTS the Magistrate Judge’s Report (ECF No. 51) and GRANTS the

Government’s Motions to Strike (ECF Nos. 36, 46).

                               I.    RELEVANT BACKGROUND

       The Report sets forth the relevant facts, which this court incorporates herein without a full

recitation. As brief background, the Government filed this civil forfeiture action on April 15, 2020.

(ECF No. 1.) Daquan Tyreek Funchess-Johnson (“Funchess-Johnson”) filed a Claim and Answer

for the subject property on May 15, 2020. (ECF No. 9.) He then filed a second Claim and Answer

for the subject property on May 22, 2020. (ECF No. 14.)



1
  Funchess-Johnson appears to have incorrectly docketed his pleadings as an Answer and
Counterclaim, rather than a Claim and Answer. (ECF Nos. 9, 14.) Consequently, the docket
erroneously reflects that Funchess-Johnson is a “defendant,” rather than a claimant.
                                                 1
   3:20-cv-01438-JMC-PJG              Date Filed 02/08/21    Entry Number 70        Page 2 of 4




       The Government served Funchess-Johnson with special interrogatories on May 29, 2020.

(ECF No. 31 at 1-2.)      When Funchess-Johnson did not respond to the interrogatories, the

Government filed a Motion to Strike Funchess-Johnson’s Claim and Answer on July 21, 2020.

(Id.) However, the Government extended Funchess-Johnson’s deadline to respond to August 21,

2020 later that day and withdrew its motion to strike. (ECF No. 32.)

       On August 26, 2020, the Government filed a second Motion to Strike Funchess-Johnson’s

Claim and Answer for failure to respond to the special interrogatories. (ECF No. 36.) In response,

Funchess-Johnson filed a Motion for Extension of Time to respond to the special interrogatories

on September 3, 2020. (ECF No. 38.) The court granted Funchess-Johnson’s Motion for

Extension of Time, providing a new deadline of October 6, 2020. (ECF No. 40.)

       The Government subsequently filed a third Motion to Strike Funchess-Johnson’s Claim

and Answer, asserting that Funchess-Johnson had yet to respond to the special interrogatories.

(ECF No. 46.)

       The Magistrate Judge submitted a Report and Recommendation (ECF No. 51) to the court

on November 5, 2020. The Report recommended that the court grant the Government’s Motions

to Strike (ECF Nos. 36, 46) because “Funchess-Johnson has not responded to the third motion to

strike, sought another extension of time to respond to the special interrogatories, or filed a motion

for a protective order.” (ECF No. 51 at 2.)

                                II.      STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.        The Magistrate Judge makes only a

recommendation to this court, which has no presumptive weight. See Mathews v. Weber, 423 U.S.

261, 270-71 (1976). The responsibility to make a final determination remains with this court. Id.



                                                 2
   3:20-cv-01438-JMC-PJG            Date Filed 02/08/21       Entry Number 70        Page 3 of 4




at 271. The court is charged with making a de novo determination of those portions of the Report

to which specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

       In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting its recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Rather “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond, 416 F.3d at 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file specific

objections to the Report results in a party’s waiver of the right to appeal from the judgment of the

District Court based upon such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S.

140 (1985).

                                         III.    ANALYSIS

       The parties were advised of their right to file objections to the Report. (ECF No. 51 at 4.)

Objections to the Report were due by November 19, 2020. (Id.) Neither of the parties filed

objections to the Report. Since no specific objections were filed by either party and the Report

does not contain clear error, the court adopts the Report herein. See Camby, 718 F.2d at 199;

Diamond, 416 F.3d at 315.

                                      IV.       CONCLUSION

       After a thorough review of the Report and the record in this case, the court finds that the

Report provides an accurate summary of the facts and law and does not contain clear error.

Therefore, the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No.

51) and GRANTS the Government’s Motions to Strike (ECF Nos. 36, 46).



                                                  3
   3:20-cv-01438-JMC-PJG   Date Filed 02/08/21   Entry Number 70         Page 4 of 4




      IT IS SO ORDERED.




                                          United States District Judge

February 8, 2021
Columbia, South Carolina




                                      4
